DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species pertaining to claims 7-9 and to claims 11-13, as outlined in the Restriction requirement of 2 December 2020, in the reply filed on 2 February 2021 is acknowledged.

Claim Status
	Claims 1-28 are currently pending and under exam herein.
	The instant application has been granted Track I status.

Priority
	The instant Application claims the benefit of priority to US Provisional Applications: 62/991,570, filed 18 March 2020 and 62/870,622, filed 3 July 2019.  Priority is hereby acknowledged.

Information Disclosure Statement
The Information Disclosure Statements filed 2 February 2021 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered, except where indicated by line-

Drawings
	The Drawings submitted 3 July 2020 and the Replacements submitted 15 September 2020 are accepted.

Request under 37 CFR 1.48-Inventorship
	The Request filed under 37 CFR 1.48 to correct or update the name of the inventor or joint inventor, or the order of the names of joint inventors, filed 7 August 2020, has been granted as provided in a separate communication to Applicant.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  There are numerous citations to embedded hyperlinks throughout the instant all instances in the next response.
In addition, the inclusion of embedded hyperlinks as “incorporated by reference” is improper.  The attempt to incorporate subject matter into this application by reference to www.sigmaaldrich.com/content/dam/sigmaaldrich/docs/Sigma/General_Information/2/biofiles_issue2.pdf at paragraph [0125] of the published application; the databases listed at paragraph [0271]; and any other instances of embedded hyperlinks attempted to be incorporated by reference is ineffective because, as set forth in MPEP 608.01(e), an incorporation by reference by hyperlink or other form of browser executable code is not permitted..
Applicant may refer to incorporation by reference rules as set forth in MPEP 608.01.  

Claim Interpretation-Intended Steps and Contingent Claim Language
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations but the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims herein, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  Thus the claims herein are given the broadest reasonable interpretation consistent with the indefinite claim language and specification wherein specific structures for the intended uses as recited in the claims are undefined. 
the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.  
In the instant claims, the following are considered “intended” recitations and/or “contingent” recitations as follows: (It is noted that independent Claim 1 has been labeled by the Examiner herein to include steps 1-4, for ease of discussion only.  It is recognized that the claims do not, in fact, include said designations):
Claim 1: Step 4 of the claim recites, “determining whether the determined information matches the asserted information” wherein the interpretation is as follows: “determining whether” there is a match is equivalent to A in the above example and the alternative (due to the use of the word “whether” [or not]) “determining” that the determined information does not match the asserted information is equivalent to B in the above example.  Thus, the BRI of the claim, as currently recited, requires only the scenario wherein A occurs, i.e. a match.  It is further 
Claim 2: The claim is directed to “processing the sequence data to determine whether the sequence data is indicative of one or more disease features when it is determined that the asserted information matches”.  Firstly, said step is intended “to determine” and no actual determination of any feature is claimed.  In addition, said step is not required to be performed when scenario B occurs, as it is contingent upon a matching (A) to occur from claim 1, step 4.
Claim 3: Said claim positively recites that scenario A occurs but then includes “processing the sequence data to determine whether it is indicative of one or more disease features”.  Said step is also intended and contingent.  No actual step of any determination of a disease occurs in the claim.  
Claims 6 and 10: Said claims recite, “processing the sequence data to obtain determined information…”, which is an intended step.  Further, the step of “determining whether the determined source matches the asserted source” and “determining whether the determined integrity matches…”, respectively, represent contingent claiming.
Claim 18: Said claim recites, “determining, using the sequence data, a therapy for the subject when it is determined that the asserted information matches the determined information”.  Said recitation represents contingent claiming.  
Claim 23: Said claim recites, “determining whether the one or more SNPs in the sequence data match one or more SNPs in a reference”.  Said claim is contingent.  If, for example, it is determined that they don’t match, the claim step is null and void.  
  Claim 25: Said claim recites, “determining whether a ratio between the first level and the second level matches an expected ratio”.  Said limitation is also contingent.  
the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14”.
With respect to the interpretations above, it is suggested that the claims be amended to recite active, positive limitations to avoid recitation of intended use in the claims.  It is further suggested to amend the claims with alternative language so as to avoid interpretation of contingent limitations in the claim.  

Claim Interpretation-112(f)
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
	The claim limitations interpreted herein to invoke 112(f) are as follows:
Processor to perform: obtaining nucleic acid data comprising…validating the nucleic acid data by:
processing the sequence data to obtain determined information indicating a determined source and/or a determined integrity of the sequence data
determining whether the determined information matches the asserted information.  
as appear in claims 1, 27 and 28 herein.  The “processor” as claimed is claimed as a “processor to” and thus is interpreted herein as a generic placeholder for “means for” in the claims.  The actions performed by said “processor to”, i.e. processing to obtain and determining information lack specific structures by which to perform said actions.  It is also noted that the dependent claims requiring processor operations are also interpreted as invoking 112(f) herein.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112(a)/112(b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. 112(b)-Indefiniteness pertaining to claims invoking 112(f)
  Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations directed to “processor to perform… validating…by processing…determining” (as above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth per the three prong test outlined above and the processing structures to perform those specialized functions are required to be described in the Specification.  
With respect to said operations herein, said specialized functions lack the specific algorithmic structures in the Specification. The instant Specification includes teachings of determining information in a generalized manner, whereby in some instances, for example “quality control” may be performed on DNA or RNA sample data “to evaluate integrity” [0098].  However, no specific step-by-step algorithm is outlined by which to carry out said specialized functionality as claimed.  Other instance of the instant steps include those as referenced to be associated with the Figures, such as at [0099] (Figure 1) wherein “subsequent analysis” is disclosed for said sequence data without any processes by which to perform said operation(s).  In another instance, the Specification includes a laundry list of nucleic acid sample preparation techniques, but discloses only that “protocols for quality control” for said preparations may be found at Example 6 [0176].  Turning to Example 6 for further insight, it is found that the Specification therein is directed to library preparation and quality control using electrophoresis; spectrometry; etc.  The Specification discloses processes for sequencing, including whole exome sequencing methods (WES).  The Specification outlines procedures for removing bias that speaks only to the results intended to be gained in so doing [0262], for example.  However, there 
 It is noted that a specialized function must be supported in the Specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.  Under 35 USC 112, 6th paragraph/ § 112(f), programmed computer claim limitations require disclosure of an algorithm when special programming is needed to perform the claimed function. Disclosure of the step-by-step procedure for specialized functions establishes clear, definite boundaries and notifies the public of the claim scope. There must be a nexus between what is claimed and that which appears in the Specification.  “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open-ended functional claims' ” (emphasis added) Halliburton Energy Services.  “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designated to perform that function amounts to pure functional claiming.  See also Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239”.  Further, “if one employs means-plus- function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc)... Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976) (unless the means-plus-function language is itself unclear, a claim limitation written in means-plus- function language meets the definiteness requirement in 35 U.S.C. 112, second paragraph, so long as the specification meets the written description requirement in 35 U.S.C. 112, first paragraph)... the invocation of 35 U.S.C. 112, sixth paragraph, does not exempt an applicant from compliance with 35 U.S.C. 112, first and second paragraphs. See Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850; Knowlton, 481 F.2d at 1366, 178 USPQ at 493.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	II. 112(b)-Indefiniteness
Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “asserted integrity” of the sequence data.  It is unclear what an “asserted integrity” is intended to cover in the instant claims.  The Specification fails to specifically define any “asserted integrity” and, as such, the metes and bounds of the claim phrase is indefinite because the assessment of an “integrity” of data is subjective.  Without a clear and specific definition of said “integrity” in the claim or a specific definition provided in the Specification, the claim term is relative and raises questions as to what the scope of information that has “integrity” includes.  Clarification through clearer claim language is requested.
 i.e. “a match”.  Alternatively, step 4 in claim 1 also includes merely some sort of “determined information”.  This is an issue throughout the reminder of the claims, as currently presented and it is suggested that all claims reciting said limitations be amended to avoid any such interpretation and confusion leading to indefiniteness pertaining to the metes and bounds of the scope of the instant claims.  Clarification through clearer claim language is requested.  This issue is persistent in the following claims: Claims 2-6, 18, and 21.  It is noted that claim limitations that distinguish a “determined source” are clarifying (see claims 7-9, as example).  
	Claim 22 recites, “wherein the disease is cancer and the therapy is a cancer treatment”.  There is insufficient antecedent basis in the claim for “the therapy is a cancer treatment” as there is no therapy recite din claim 1, from which the claim depends.  It appears as if the claim may depend from claim 21.  Clarification is requested.
III. 112(a) Written Description pertaining to claims invoking 112(f)
  In addition, claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
	As identified above, the instant claims are directed to “a processor to perform”; “validating the nucleic acid data by”; “processing…to obtain”; and “determining whether the determined information matches the asserted information”.  Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The written description fails to disclose the corresponding structure, material or acts for performing the claimed function and to link the claimed material, structure or acts to any function.  As indicated above with respect to indefiniteness, the claims are not supported by adequate written description showing that Applicant was in possession of the requisite algorithms to perform said functions.  As such, the claims also fail to meet the requirements under written description.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:

Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method (claims 1-26); a system (claim 27); and  non-transitory computer-readable medium (claim 28).
With respect to step (2A)(1) The claims are directed to abstract ideas. The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes and mathematical concepts.  In particular, the claims include the following recitations directed to abstract ideas:
Claims 1, 27, and 28: “validating the nucleic acid by processing the sequence data” and “determining whether the determined information matches the asserted information”.  Most readily the claims can be said to be directed to nothing more than mental operations whereby a person may obtain data and use it for “processing” of said data and making a “determination” based on observation of said data.  Alternatively, “processing” and “determining…match” may be operations that involves some sort of mathematical concept, although not specifically claimed in claim 1. The Specification indicates that, perhaps, a matching step, for example, may be performed using a ratio may be involved [0031]; that perhaps a Phred score may be indicated [0295]; that matching may include some sort of threshold [0297], which are all under the interpretation of a “mathematical concept”.
	Dependent claims 2-19 and 21-25 recite additional steps that are directed to “processing”; “determining”; “indicating”; and “identifying” which all further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.   
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to receive data in the form of “nucleic acid data”, as recited in independent claims 1, 27, and 28.  There are no specifics as to the methodology involved in 
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract ideas are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims do recite additional elements as follows:
Claims 1, 27, and 28: “obtaining nucleic acid data comprising sequence data…and asserted information…”-data gathering steps.
Claims 1, 27, and 28: “computer hardware processor”; “system comprising at least one computer hardware processor; at least one non-transitory computer-readable storage medium”; and  “at least one non-transitory computer-readable medium..”-steps directed to generic computing elements.
Claim 20: “administering the therapy to the subject”-directed to generic application of a non-specific treatment to a subject.
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “obtain data” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract 
	Further steps herein directed to additional non-abstract elements of “processor; computer; storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
Lastly, with respect to the recitation of an “administration of therapy” step, said step is not the sort of specific therapy as discussed in the Vanda Memorandum dated 7 June 2018 wherein for patent eligibility of method of treatment claims shall provide for practical applications of natural relationships in a specific manner.  In the instant claims, there is no specific disease claimed or specific therapy to administer for any specific disease.  As such, said step is akin to an “apply it” step in the claims.
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1-28, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     

With respect to the steps of computer implementation, the court in DDR Holdings (Fed. Cir. 2014) provided that generic computer elements serving to provide a computer as a tool only, by which to operate a recited judicial exception, are not patent eligible.  [The memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer.  It should be noted that the courts have made clear, as above with respect to DDR Holdings, that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis and the physical nature of the computer components herein do not affect the instant analysis .  See MPEP at 2106.05(I), including explanations from the judicial decision in Alice Corp Pty. Ltd. v. CLS Bank Int' l., 573 US 208, 224-26 (2014).]  As such, the recited computer elements herein do not provide an inventive concept.


	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.  Claims 1-16, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larjo et al. (Frontiers in Immunology (2017) Vol. 8:1-9; IDS reference).
Instant claim 1 is directed to:
A method, comprising:
using at least one computer hardware processor to perform: 
obtaining nucleic acid data comprising:

asserted information indicating an asserted source and/or an asserted integrity of the sequence data; and 
validating the nucleic acid data by:
processing the sequence data to obtain determined information indicating a determined source and/or a determined integrity of the sequence data; and determining whether the determined information matches the asserted information.
Claims 27 and 28 are directed to the system and computer-readable medium performing the method as limited in claim 1.
With respect to claims 1, 27, and 28, the prior art to Larjo et al. includes steps of obtaining nucleic acid data that comprises sequence data.  Larjo et al. further include that the data come from patient data (those needing stem cell transplant; as such said patients would be suspected as having a disease or would a disease) (page 2, col. 2).  With respect to asserted information, said patients are asserted to include a particular HLA type (see entire article).  With respect to the “determined information” the HLA type of the patients is determined using various typing algorithmic programs (see pages 3-4).  Said patient sequence data is “processed” (page 2, col. 2) and the determined whether said information matches asserted information via comparison of the various results gained from the software programs (page 4, col. 2-page 5-Results).  As such, the reference to Larjo et al. meet the limitations of the instant claims.  
With respect to claim 2, Larjo et al. disclose determining that the determined information matches the asserted information as is required by claim 2.  The processing data step is intended 
With respect to claim 3, Larjo et al. disclose determining that the determined information matches the asserted information as is required by claim 3.  The processing data step is intended herein.  No steps are provided by which any actual “determination of disease” occurs. See claim interpretation above.
With respect to claims 4 and 5, Larjo et al. disclose a step of generating an indication that, for example, the asserted HLA information does not match the determined HLA information (page 3). 
With respect to claim 6, Larjo et al. disclose asserted information as HLA information and that sequencing data is processed to obtain HLA type (see pages 2-3).
With respect to claims 7-9, Larjo et al. disclose sequence data that is MHC data (see entire article directed to HLAs).
With respect to claim 10, Larjo et al. are concerned with the data integrity as in data accuracy and disclose processing data for integrity at, for example, page 5 (G groups).
With respect to claim 11-13, Larjo et al. teach ratios of HLA genes (page 5; results-col. 2).
With respect to claim 14-16, Larjo et al. teach MHC allele information (see entire reference).



B.  Claims 1, 17-22, and 27-28 are rejected under 35 USC 102(a)(2) as being anticipated by US 2020/0098448 to Shah et al. (priority to 24 September 2018; IDS reference).
With respect to claims 1, 27 and 28 Shah et al. disclose methods and systems of obtaining nucleic acid data [005]; [0079].  Shah et al. further disclose a platform for performing normalization and correction of gene expression datasets for combining different datasets into standard ones and also incorporate new datasets therewith [0049]. Laboratory data, such as stable TCGA stable datasets of GTEx datasets may be corrected to match new datasets. This includes RNA seq datasets from FFPE tissue of fresh frozen tissue or any other tissue source.  Said disclosure meets the limitations of the asserted and determined information of the instant claims.  Further, said data are “processed” including platforms for normalization of expression data by comparisons to standard geneset data [0050].    								With respect to claim 17, Shah et al. disclose RNA polyA enrichment [0079].
With respect to claim 18, Shah et al. disclose determinations of therapies for patients [0075]
With respect to claim 19, Shah et al. disclose determinations of expression levels for groups of gene sets and associations with cancer [0005]; [0048]; [0063]; [0075].
With respect to claims 20-22, Shah et al. disclose informing cancer therapy to patients [0094]; [0101]





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.  Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over 2020/0098448 to Shah et al. (priority to 24 September 2018; IDS reference), as applied to claim 1 above and in further view of Trowsdale et al. (Annual Reviews in Genomics and Human Genetics (2013) Vol. 14:301-323).
With respect to claim 1, Shah et al. disclose methods of obtaining nucleic acid data [005]; [0079].  Shah et al. further disclose a platform for performing normalization and correction of gene expression datasets for combining different datasets into standard ones and also incorporate new datasets therewith [0049]. Laboratory data, such as stable TCGA stable datasets of GTEx datasets may be corrected to match new datasets. This includes RNA seq datasets from FFPE tissue of fresh frozen tissue or any other tissue source.  Said disclosure meets the limitations of the asserted and determined information of the instant claims.  Further, said data are “processed” including platforms for normalization of expression data by comparisons to standard geneset data [0050].    						
With respect to claim 23, Shah et al. do not specifically teach SNPs.  
With respect to claim 24, Shah et al. teach multiple biological samples from a subject [0095]; [0100].  
With respect to claim 25, Shah et al. disclose determinations of a set of gene expression ratios [claim 7; 0063].  Shah et al. do not specifically teach multimeric protein subunit gene ratios.  
With respect to claim 26, Shah et al. do not specifically teach subunits that are CD3; CD8 or CD79 subunits.
However, the prior art to Trowsdale et al. disclose aspects of SNPs in the context of the human MHC complex wherein Trowsdale presents a review of the complexities of said region 

Conclusion
No claims are allowed.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, Ph.D. whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 






/Lori A. Clow/Primary Examiner, Art Unit 1631